DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Response to Amendment
The amendment filed 08/04/2022 has been entered and made of record. Claim 18 is cancelled. Claims 1-17, 19-21 are pending.
The amendment to claim 8 has overcome the 35 U.S.C. 112(b) rejection made in the final office action filed 06/22/2022


Allowable Subject Matter
Claims 1-17, 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference KONG et al. (2019/0179487 A1) is made of record as teaching the art of preventing a user’s unintentional touch input in an electronic device with curved edges [0044]. Fig. 1, display (160) includes a curved display [0055, 0058]. Fig. 4A, display (410) can include two or more regions; a flat surface display region (411) and a curved display region (412) [0122]. Display (160) may display User Interface (UI) regarding usage of the electronic device or GUI [0056]. Display (160) may display various type of contents (e.g., icons) [0055]. View system (742) may provide components of a UI, such as button, list, or the like, and may manage event dispatching, layout, drawing, or the like [0210]. With reference to Fig. 4B, display (450) may be divided into a first region (451) and a second region (452, 454). Display (450) may distinguish a region where a normal application is executed or a user intentionally inputs a touch event as the first region (451), and a region where a user's unintended touch event input occurs in the second region (452, 454) [0143]. Kong teaches the view system (742) may calculate a position and a size of a view, and may change setting of the touch blocking region of the edge region (620) [0210]. Processor (210) may set touch block area in an edge area in response to the screen change [0070]. Kong teaches the view system (742) may calculate a position and a size of a view, and may change setting of the touch blocking region of the edge region (620) [0210]. 
Reference KIM et al (2017/0102872 A1) is made of record as teaching a portable device that has a main display area with right and left edge curved display areas [Fig. 3D, 0038-0040]. The storage unit (175) may store information on a size and a resolution of the edge touch screen (190). Further, the storage unit (175) may store information on a curvature of the edge touch screen (190) [0129]. A user may select a shortcut icon among one or more shortcut icons displayed on a home screen [0177]. The controller (110) may execute the first application corresponding to the first user input [0179]. The first application screen (200) may be displayed only in the main touch screen area (190a) (for example, a 2560 pixel×1440 pixel area) [0180].
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: receiving an indication of a first display size for a user interface effect to display the selectable elements within a curved display edge of the display screen, and further determining a second display size of the user interface effective to prevent the one or more selectable elements of the user interface from being displayed within the curved display edge of the display screen, and resizing from the first display to the second display size.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS:
direct telephone number:
(571) 272-7661
email:
michelle.sams@uspto.gov
personal fax number:
(571)273-7661


The examiner is currently part time and can be reached Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
9 August 2022